DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1; the claim recites the limitation "a secondary coating layer" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  A primary coating layer has not been claimed, thus there is no antecedent basis for a secondary coating layer.  Clarification is required.
Regarding claims 2 and 5; the claims inherently contain the deficiencies of any base or intervening claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0010411 A1) in view of Simoff et al. (US 2017/0204290 A1), Dyer et al. (US 2020/0264059 A1), and Pastouret et al. (US 2021/0072458 A1).
Regarding claim 1; Li et al. discloses an optical fibre (see Figure 1 and claim 1 of Li et al.) comprising:
a glass core (glass core; see Figure 1);
a glass cladding (glass cladding; see Figure 1; silica, which is glass; see paragraph 34) that surrounds the glass core (see Figure 1) has a cladding refractive index (silica glass has a refractive index of approximately 1.46, which is an inherent material property); and
a coating (Second coating; see Figure 1) over the glass cladding, wherein the coating has a coating refractive index (the second coating comprises a write-through coating, WTC, which inherently comprises a refractive index; see paragraphs 18; wherein the secondary coating may comprises a polymer silsesquioxane coating; see paragraph 25), wherein the coating includes:
a secondary layer (the secondary coating is formed of a secondary coating layer; see Figure 1 of Li et al.) having a secondary in-situ modulus greater than or equal to 1.2 giga pascal (see paragraph 25 and claim 10 of Li et al.), wherein the secondary coating layer (Second coating; see Figure 1)  has a secondary coating thickness in the range of 2.5 to 17.5 micrometers (see paragraph 29).
Li et al. does not explicitly state that absolute difference between the cladding refractive index and the coating refractive index is greater than 0.01.  As noted above, however, Li et al. does teach that the cladding is a silica cladding having a refractive index of 1.46 and that the secondary coating may a write-through polymer silsesquioxane coating (see paragraphs 18 and 25).  Simoff et al. discloses write-through polymer silisesquioxane coatings for optical fibers (see the title, abstract, and entire disclosure) having a refractive index of 1.48 (see paragraph 42), which is significantly greater than the refractive index of silica to allow the coating to guide away errant light that might leak from the optical fiber core during bending.  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a write-through polymer silisesquioxane coating as the second coating in the invention of Li et al., as suggested by the teachings of Li et al., and to use the write-through silisesquioxane coating taught by Simoff et al. for this purpose, such that the absolute difference between the cladding refractive index and the coating refractive index is greater than 0.01 for the purpose of forming the secondary coating from materials suggested by Li et al., which allow for errant light to be guided away from the optical fiber.
Li et al. does not specifically disclose that optical fibre has a diameter of 160 to 180 micrometers.  However, Li et al. teaches that “the optical fiber is typically from 100 to 150 micrometers in diameter, although other diameters are useful, as will be appreciated by one of ordinary skill in the art” (see paragraph 19).  
Dyer et al. (US 2020/0264059 A1) teaches that an optical fiber (102; see Figure 2) including a glass core (101) and cladding (204), a primary coating (209) and a secondary coating (210) may have a diameter (outside diameter of the secondary coating) ranging from 170 to 320 micrometers (see paragraph 21); and Pastouret et al. (US 2021/0072458 A1) teaches that a reduced diameter optical fiber (1; see Figure 1) may include a glass core (2), glass cladding (3), a primary coating (4), a secondary coating (5) and a diameter between 165 and 197 microns (see paragraphs 10 and 11; see claims 1 and 11 of Pastouret et al.), wherein the fiber with the reduced diameter has good micro bending loss and mechanical reliability performance under stress (see paragraphs 10 and 11).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the primary coating layer and the secondary coating layer in the invention of Li et al. to provide an optical fiber with a diameter of 160 to 180 micrometers, since Li et al. suggests that other diameters are useful and it’s known in the prior art to provide optical fibers with primary and secondary coating layers that have a diameter ranging from 160 to 180 micrometers (170 to 320 micrometers as taught by Dyer et al.; 165 to 197 micrometers as taught by Pastouret et al.)for the purpose of providing primary and secondary coating layers with thicknesses adjusted such that the outer diameter of the optical fiber is sufficient to protect the glass core and cladding therein from the surrounding environment and maintain structural integrity due to applied mechanical stresses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 5; claim 5 recites “the optical fibre as claimed in claim 1, wherein the optical fibre splices with standard single mode fibre.”  The examiner notes that "wherein the optical fibre splices with standard single mode fibre" is an intended use of the optical fiber.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.   The optical fiber of prior art discussed with respect to claim 1 above, having met all of the claimed structural requirements, is presumed to perform in the same manner as the claimed fiber, and thus the optical fiber of prior art may be spliced with standard single mode fibre.  

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2019/0331850 A1) in view of Broer et al. (US 4,904,051).
Regarding claim 1;Bennett et al. discloses an optical fibre(fiber 10; see Figure 1 and paragraph 67) comprising:
a glass core (glass core 20; see paragraphs 2, 27, 28, and 67; see Figure1);
a glass cladding (glass cladding 30; see paragraphs 2, 27, 28 and 67; see Figure 1) that surrounds the glass core (20; see Figure 1) has a cladding refractive index (see paragraphs 71-75; the refractive index of silica glass is approximately 1.444; see paragraph 56); and
a coating (secondary coating 50; see the abstract and paragraph 67; see Figure 1) over the glass cladding (30), wherein the coating includes:
a secondary layer (50) having a secondary in-situ modulus greater than or equal to 1.2 giga pascal (in situ modulus of 1200 MPa or greater, wherein 1200 MPa = 1.2 GPa; see the abstract, and paragraphs 35, 79, and 82; see Examples 1 and 5 in Table 1A), 
wherein the optical fiber has a diameter of 160 to 180 micrometers (165 micrometers; see examples 1 and 5 in Table 1A165 micrometers; see Table 1A; an outer coating diameter of less than 170 micrometers; see paragraph 82), 
wherein the secondary coating layer (50)  has a secondary coating thickness in the range of 2.5 to 17.5 micrometers (secondary coating thickness ranging from 10 to 25 microns, wherein a micron is a micrometer; see paragraphs 28 and 80; secondary coating thickness of 17.5 micrometers; see Example 5 in Table 1A).
Bennett et al. does not specifically disclose that the coating has a coating refractive index, wherein an absolute difference between the cladding refractive index and the coating refractive index is greater than 0.01.  Bennett et al. teaches that the secondary coating may be formed for a curable coating acrylate composition (see paragraph 34).  Broer et al. discloses a curable coating acrylate composition for glass optical fibers (see column 4, line 48, through column 5, line 15; column 6, lines 5-17) and having a refractive index of 1.48 to prevent damage to the fiber and optical transmission losses caused by microbends (see column 1, lines 17-68).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the coating (secondary coating 50) from an curable acrylate composition that has a coating refractive index, wherein an absolute difference between the cladding (silica, n is approximately 1.444) refractive index and the coating refractive index (1.48) is greater than 0.01 for the purpose of using a known acrylate coating composition to protect the optical fiber.

Regarding claim 2; Bennett et al. teaches that the coating further comprises a primary coating layer (40) sandwiched between the glass cladding (30) and the secondary coating layer (50), wherein the primary coating layer (40) has one of a primary in-situ modulus is in a range of 0.1 to 0.2 mega pascal (0.35 MPa or less, or 0.20 MPa or less, or ).15 MPa or less; see the abstract and paragraphs 7, 26, and 33) and a primary coating thickness in a range of 2.5 to 10 micrometers (see the abstract, and paragraphs 7 and 38; thickness equal to or greater than 8 microns).

Regarding claim 5; claim 5 recites “the optical fibre as claimed in claim 1, wherein the optical fibre splices with standard single mode fibre.”  The examiner notes that "wherein the optical fibre splices with standard single mode fibre" is an intended use of the optical fiber.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.   The optical fiber of prior art discussed with respect to claim 1 above, having met all of the claimed structural requirements, is presumed to perform in the same manner as the claimed fiber, and thus the optical fiber of prior art may be spliced with standard single mode fibre.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 5 have been considered but are moot in view of the new grounds of rejection set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874